DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 07/26/2020 and 08/20/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 recites the limitation “the cooling liquid” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US Patent Application Publication 2018/0040933 to Iuoue.
With respect to claims 1 and 8, Iuoue teaches a battery comprising a plurality of modules, wherein each of the modules for a battery comprising: 
Accumulators 121, each accumulator 121 having first and second ends and an intermediate portion coupling the first and second ends; 
an upper portion of the support portion 42 (a first flange) comprising first through openings, the first ends of the accumulators 121 being secured in the first openings; 

a lower portion of the support portion 42 (a second flange) comprising second through openings, the second ends of the accumulators 121 being secured in the second openings; 
second electrically-conductive plates 122, each second plate 122 being connected to the second ends of the accumulators 121 of a second assembly of accumulators 121 among second assemblies of accumulators 121, all the first and second plates 122 having the same structure; and 

    PNG
    media_image1.png
    557
    937
    media_image1.png
    Greyscale
first, second, and third chambers partly delimited by the first and second flanges 42 and intended to contain water (a dielectric liquid), the first flange 42 separating the first and second chambers and the second flange 42 separating the second and third chambers, the first flange 42 comprising first passages for water (the dielectric liquid) between the first and second chambers . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0040933 to Iuoue.
With respect to claims 6 and 7, Iuoue does not specifically teach the module, wherein the total number of electric accumulators is in the range from 100 to 500 and corresponds to a multiple of 24, and wherein the total number of electric accumulators is equal to 144 or to 168. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the total number of electric accumulators is in the range from 100 to 500 and corresponds to a multiple of 24, or the total number of electric accumulators is equal to In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

With respect to claims 9-11, Iuoue does not specifically teach the method of manufacturing the module, however, it would have the same functionality or purpose as the claimed limitation. Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production. In re Thorpe 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0040933 to Iuoue in view of US Patent Application Publication 2006/0078789 to Wegner.
With respect to claims 2 and 3, Iuoue does not specifically teach the module, wherein each first plate comprises first holes, each first hole facing one of the first passages, and wherein each second plate comprises second holes, each second hole facing one of the second passages, and wherein the first flange comprises pins projecting into the first chamber, the first holes being crossed by said pins. 
However, Wegner teaches a battery comprising a cooling device, wherein an upper end of walls 9 (each first plate) comprises first holes, each first hole facing one of cooling channels 8 (the first passages), and wherein the lower end of the walls 9 (each second plate) comprises second holes, each second hole facing one of the cooling channels 8 (the second passages), and wherein the upper end of the walls 9 (the first flange) comprises collecting channels 12 (the pins) 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Iuoue with the teaching above from Wegner with the motivation of having a means such the cooling channels would improve the cooling efficiency of the cooling system of the battery.

With respect to claim 4, Iuoue does not specifically teach the module, wherein the first flange comprises third openings, different from the first openings, for the passage of the cooling liquid between the first and second chambers and wherein the second flange comprises fourth openings, different from the second openings, for the passage of the cooling liquid between the second and third chambers. 
However, Wegner teaches a battery comprising a cooling device, wherein the upper end of the walls 9 (the first flange) comprises third openings, different from the first openings 2, for the cooling channels 8 (the passage of the cooling liquid) between the upper chambers and the middle portion of the cooling channels 8 (the first and second chambers) and wherein the lower end of the walls 9 (the second flange) comprises fourth openings, different from the second openings 2, for the cooling channels 8 (the passage of the cooling liquid) between the middle portion of the cooling channels 8 and the lower chambers 7 (the second and third chambers) (Wegner: Section [0043]; Figs. 1-3).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Iuoue with the teaching above from Wegner with the motivation of having a .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0040933 to Iuoue in view of US Patent Application Publication 2012/0094163 to Fuller.
With respect to claim 5, Iuoue does not specifically teach the module, wherein each first plate and each second plate comprises a stack of at least first and second electrically-conductive layers made of different materials, the first layer being in mechanical contact with at least two of the accumulators and the second layer being opened opposite said at least two accumulators. 
However, Fuller teaches a battery comprising a stack of insulators 26 and strips 28 (at least first and second electrically-conductive layers made of different materials) on each end of the batteries for electric connections, the strips 28 (the first layer) being in mechanical contact with at least two of the accumulators 24 and the insulators 26 (the second layer) being opened opposite said at least two accumulators 24 (Fuller: Sections [0070]-[0071]; Fig. 5). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Iuoue with the teaching above from Fuller with the motivation of having a means such the insulator 26 may assist with heat control properties and to insulate against electrical shorting. The insulator 26 may also serve to protect against vibration during use of the pack 22. In manufacturing, the insulator 26 may be used to hold the cells 24 in place during manufacture.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        12/4/2021